Exhibit 10.4

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this Plan are:

 

 

•

 

to attract and retain the best available personnel for positions of substantial
responsibility,

 

 

•

 

to provide additional incentive to Employees, Directors and Consultants, and

 

 

•

 

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” means the occurrence of any of the following events:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or



--------------------------------------------------------------------------------

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(g) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

-2-



--------------------------------------------------------------------------------

(h) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

(i) “Common Stock” means the common stock of the Company.

(j) “Company” means Audience, Inc., a Delaware corporation, or any successor
thereto.

(k) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(l) “Director” means a member of the Board.

(m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(n) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Exchange Program” means a program under which (i) outstanding awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange its Fair
Market Value will be the closing sales price for such stock (or the closing bid,
if no sales were reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

-3-



--------------------------------------------------------------------------------

(iii) For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or

(iv) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

(r) “Fiscal Year” means the fiscal year ending each December 31 or such other
date as the Company may adopt from time to time.

(s) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(t) “Inside Director” means a Director who is an Employee.

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(w) “Option” means a stock option granted pursuant to the Plan.

(x) “Outside Director” means a Director who is not an Employee.

(y) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(z) “Participant” means the holder of an outstanding Award.

(aa) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(bb) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

(cc) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(dd) “Plan” means this Amended and Restated 2011 Equity Incentive Plan.

 

-4-



--------------------------------------------------------------------------------

(ee) “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.

(ff) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.

(gg) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(hh) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(ii) “Section 16(b)” means Section 16(b) of the Exchange Act.

(jj) “Service Provider” means an Employee, Director or Consultant.

(kk) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(ll) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(mm) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 2,507,156 Shares, plus (i) any Shares that, as of the Registration Date, have
been reserved but not issued pursuant to any awards granted under the Company’s
2001 Stock Option Plan (the “Existing Plan”) and are not subject to any awards
granted thereunder, and (ii) any Shares subject to stock options or similar
awards granted under the Existing Plan that expire or otherwise terminate
without having been exercised in full and Shares issued pursuant to awards
granted under the Existing Plan that are forfeited to or repurchased by the
Company, with the maximum number of Shares to be added to the Plan pursuant to
clauses (i) and (ii) equal to 3,580,144 Shares. The Shares may be authorized,
but unissued, or reacquired Common Stock.

(b) Automatic Share Reserve Increase. The number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2013 Fiscal Year, in an amount equal to the least of
(i) 1,101,649 Shares, (ii) four and a half percent (4.5%) of the outstanding
Shares on the last day of the immediately preceding Fiscal Year or (iii) such
number of Shares determined by the Board.

(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to

 

-5-



--------------------------------------------------------------------------------

Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares, is forfeited to or repurchased by the Company due to failure to vest,
the unpurchased Shares (or for Awards other than Options or Stock Appreciation
Rights the forfeited or repurchased Shares), which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to Stock Appreciation Rights, only Shares actually
issued (i.e., the net Shares issued) pursuant to a Stock Appreciation Right will
cease to be available under the Plan; all remaining Shares under Stock
Appreciation Rights will remain available for future grant or sale under the
Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will become available for
future grant or sale under the Plan. To the extent an Award under the Plan is
paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in
Section 14, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Sections 3(b) and 3(c).

(d) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

-6-



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

(vi) to determine the terms and conditions of any, and to institute any Exchange
Program;

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

(ix) to modify or amend each Award (subject to Section 19 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);

(x) to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 15 of the Plan;

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

-7-



--------------------------------------------------------------------------------

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5. Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

6. Stock Options.

(a) Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

(b) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 

-8-



--------------------------------------------------------------------------------

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii) Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or other)
cashless exercise program (whether through a broker or otherwise) implemented by
the Company in connection with the Plan; (6) by net exercise; (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or (8) any combination of the foregoing methods of
payment.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.

 

-9-



--------------------------------------------------------------------------------

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

-10-



--------------------------------------------------------------------------------

7. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

(c) Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

 

-11-



--------------------------------------------------------------------------------

8. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

(c) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

 

-12-



--------------------------------------------------------------------------------

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and
Section 6(d) relating to exercise also will apply to Stock Appreciation Rights.

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals, applicable federal or state securities laws,
or any other basis determined by the Administrator in its discretion.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the

 

-13-



--------------------------------------------------------------------------------

number of Performance Units/Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11. Formula Awards to Outside Directors.

(a) General. Outside Directors will be entitled to receive all types of Awards
(except Incentive Stock Options) under this Plan, including discretionary Awards
not covered under this Section 11. All grants of Awards to Outside Directors
pursuant to this Section will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:

(b) Type of Option. If Options are granted pursuant to this Section they will be
Nonstatutory Stock Options and, except as otherwise provided herein, will be
subject to the other terms and conditions of the Plan.

(c) No Discretion. No person will have any discretion to select which Outside
Directors will be granted Awards under this Section.

(d) Initial Award. Each person who first becomes an Outside Director following
the Registration Date will be automatically granted an Option to purchase that
number of Shares equal to 0.07% of the Company’s fully diluted capitalization
(the “Initial Award”) on or about the date on which such person first becomes an
Outside Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy; provided, however, that an Inside
Director who ceases to be an Inside Director, but who remains a Director, will
not receive an Initial Award.

(e) Annual Award. Each Outside Director will be automatically granted an Option
to purchase that number of Shares equal to 0.04% of the Company’s fully diluted
capitalization (an “Annual Award”) on a date shortly following the annual
meeting of the stockholders of the Company beginning in 2013, if, as of such
date, he or she will have served on the Board for at least the preceding six
(6) months.

 

-14-



--------------------------------------------------------------------------------

(f) Terms. The terms of each Option granted pursuant to this Section 11 will be
as follows:

(i) The term of the Option will be ten (10) years or such earlier expiration
specified in the applicable Award Agreement.

(ii) The exercise price for Shares subject to Awards will be one hundred percent
(100%) of the Fair Market Value on the grant date.

(iii) Subject to Section 14, the Initial Award will vest and become exercisable
as to 1/48 of the Shares subject to the Initial Award vesting on the monthly
anniversary of the vesting commencement date (or the last day of the month if no
such date exists for the month); provided that the Participant continues to
serve as a Director through such relevant dates.

(iv) Subject to Section 14, the Annual Award will vest and become exercisable as
to 1/12 of the Shares subject to the Initial Award vesting on the monthly
anniversary of the vesting commencement date (or the last day of the month if no
such date exists for the month); provided that the Participant continues to
serve as a Director through such relevant dates.

(g) Adjustments. The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Section 11, including, without
limitation, the number of Shares and exercise prices thereof, the type of Awards
to be granted and the vesting schedule of such Award, for Awards granted on or
after the date the Administrator determines to make any such change or revision.

12. Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.

13. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

14. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class,

 

-15-



--------------------------------------------------------------------------------

and price of Shares covered by each outstanding Award, the numerical Share
limits in Section 3 of the Plan, and the number of Shares issuable pursuant to
Awards to be granted under Section 11 of the Plan.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

(c) Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

-16-



--------------------------------------------------------------------------------

(d) Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Units and Performance
Shares, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.

15. Tax.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

(c) Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.

16. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

 

-17-



--------------------------------------------------------------------------------

17. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

18. Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years from the date adopted by the Board, unless terminated earlier
under Section 19 of the Plan.

19. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

20. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comly
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

 

-18-



--------------------------------------------------------------------------------

22. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

23. Underwater Option Exchange Offer. The Administrator, in its sole discretion,
may institute a one-time Exchange Program, commencing within 12 months following
approval of such Exchange Program by the Company’s stockholders, that permits
each eligible Participant who holds an eligible Option as of the commencement of
the one-time Exchange Program to elect to cancel such eligible Option in
exchange for a new Option issued under the Plan, under such terms and conditions
as described in the proxy statement with respect to the special meeting of
stockholders held in December 2012. Nothing in this Section 23 shall be
construed to limit the authority of the Administrator to determine the terms
conditions of, and to institute any, Exchange Program in accordance with Section
4(b)(vi) of the Plan.

 

-19-



--------------------------------------------------------------------------------

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Audience, Inc. Amended
and Restated 2011 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and Terms
and Conditions of Stock Option Grant, attached hereto as Exhibit A (together,
the “Agreement”).

NOTICE OF STOCK OPTION GRANT

 

Participant:

 

 

 

Address:

 

 

   

 

 

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Number of Shares Granted

 

 

 

Exercise Price per Share

 

$                                                                     

Total Exercise Price

 

$                                                                     

Type of Option

 

             Incentive Stock Option

   

             Nonstatutory Stock Option

 

Term/Expiration Date

 

 

 

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

[Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.]



--------------------------------------------------------------------------------

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 14(c) of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

PARTICIPANT

   

AUDIENCE, INC.

 

   

 

Signature

   

By

 

   

 

Print Name

   

Title

Address:

   

 

   

 

   



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to all of the
terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”). Further, if for any reason this Option (or portion thereof) will
not qualify as an ISO, then, to the extent of such nonqualification, such Option
(or portion thereof) shall be regarded as a NSO granted under the Plan. In no
event will the Administrator, the Company or any Parent or Subsidiary or any of
their respective employees or directors have any liability to Participant (or
any other person) due to the failure of the Option to qualify for any reason as
an ISO.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as



--------------------------------------------------------------------------------

to all Exercised Shares together with any applicable tax withholding. This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price.

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

6. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.

(c) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount



--------------------------------------------------------------------------------

Option may also result in additional state income, penalty and interest charges
to the Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant will be solely
responsible for Participant’s costs related to such a determination.

7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Audience, Inc., 440 Clyde
Avenue, Mountain View, CA 94043, or at such other address as the Company may
hereafter designate in writing.

10. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or



--------------------------------------------------------------------------------

the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the purchase by, or issuance of Shares to,
Participant (or his or her estate) hereunder, such purchase or issuance will not
occur unless and until such listing, registration, qualification, rule
compliance, consent or approval will have been completed, effected or obtained
free of any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state, federal or
foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection to this
Option.



--------------------------------------------------------------------------------

19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

20. Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Option or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the Northern District
of California, and no other courts, where this Option is made and/or to be
performed.



--------------------------------------------------------------------------------

EXHIBIT B

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Audience, Inc.

440 Clyde Avenue

Mountain View, CA 94043

Attention:                     

1. Exercise of Option. Effective as of today,                     ,
            , the undersigned (“Purchaser”) hereby elects to purchase
                     shares (the “Shares”) of the Common Stock of Audience, Inc.
(the “Company”) under and pursuant to the Amended and Restated 2011 Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement dated
                     (the “Agreement”). The purchase price for the Shares will
be $            , as required by the Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.



--------------------------------------------------------------------------------

6. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

 

Submitted by:

   

Accepted by:

PURCHASER

   

AUDIENCE, INC.

 

   

 

Signature

   

By

 

   

 

Print Name

   

Its

Address:

   

 

   

 

       

 

   

Date Received



--------------------------------------------------------------------------------

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Audience, Inc. Amended
and Restated 2011 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Notice of Grant of Restricted Stock (the “Notice of Grant”) and
Terms and Conditions of Restricted Stock Grant, attached hereto as Exhibit A
(together, the “Agreement”).

NOTICE OF RESTRICTED STOCK GRANT

 

Participant Name:

 

 

  

Address:

 

 

    

 

  

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number

 

 

  

Date of Grant

 

 

  

Vesting Commencement Date

 

 

  

Total Number of Shares Granted

 

 

  

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:

[Twenty-five percent (25%) of the Shares of Restricted Stock will vest on the
one (1) year anniversary of the Vesting Commencement Date, and twenty-five
percent (25%) of the Shares of Restricted Stock will vest each year thereafter
on the same day as the Vesting Commencement Date, subject to Participant
continuing to be a Service Provider through each such date.]



--------------------------------------------------------------------------------

By Participant’s signature and the signature of the representative of Audience,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Agreement. Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT

   

AUDIENCE, INC.

 

   

 

Signature

   

By

 

   

 

Print Name

   

Title

Address:

   

 

   

 

   



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1. Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.

2. Escrow of Shares.

A. All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.

B. The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.

C. Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.

D. The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.

E. Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

F. In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities



--------------------------------------------------------------------------------

(other than rights or warrants to purchase securities); such new or additional
or different shares, cash or securities will thereupon be considered to be
unvested Shares of Restricted Stock and will be subject to all of the conditions
and restrictions which were applicable to the unvested Shares of Restricted
Stock pursuant to this Agreement. If Participant receives rights or warrants
with respect to any unvested Shares of Restricted Stock, such rights or warrants
may be held or exercised by Participant, provided that until such exercise any
such rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
unvested Shares of Restricted Stock and will be subject to all of the conditions
and restrictions which were applicable to the unvested Shares of Restricted
Stock pursuant to this Agreement. The Administrator in its absolute discretion
at any time may accelerate the vesting of all or any portion of such new or
additional shares of stock, cash or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.

G. The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.



--------------------------------------------------------------------------------

7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2(f), after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR



--------------------------------------------------------------------------------

SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Audience, Inc., 440 Clyde
Avenue, Mountain View, CA 94043, or at such other address as the Company may
hereafter designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body or
the securities exchange on which the Shares are then registered, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.



--------------------------------------------------------------------------------

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21. Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Award of
Restricted Stock is made and/or to be performed.



--------------------------------------------------------------------------------

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Audience, Inc. Amended
and Restated 2011 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Notice of Restricted Stock Unit Grant (the “Notice of Grant”)
and Terms and Conditions of Restricted Stock Unit Grant, attached hereto as
Exhibit A (together, the “Award Agreement”).

NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:

Address:

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Number of Restricted Stock Units

 

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

[Twenty-five percent (25%) of the Restricted Stock Units will vest on the one
(1) year anniversary of the Vesting Commencement Date, and twenty-five percent
(25%) of the Restricted Stock Units will vest each year thereafter on the same
day as the Vesting Commencement Date, subject to Participant continuing to be a
Service Provider through each such date.]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

By Participant’s signature and the signature of the representative of Audience,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A, all of which are made
a part of this document. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan



--------------------------------------------------------------------------------

and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

   

AUDIENCE, INC.

 

   

 

Signature

   

By

 

   

 

Print Name

   

Title

Residence Address:

   

 

   

 

   



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6)



--------------------------------------------------------------------------------

month period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Award Agreement that it and
all payments and benefits hereunder be exempt from, or comply with, the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply. Each payment payable under this Award
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit or require
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant and, until determined otherwise by the Company or
irrevocably elected out of by Participant (as described below), this will be the
method by which such tax withholding obligations are satisfied. Participant may
elect, pursuant to any procedures as the Administrator may establish from time
to time, to satisfy any tax withholding obligations by paying cash and any such
election will be irrevocable and will serve as the



--------------------------------------------------------------------------------

Participant’s method of satisfying tax withholding with respect to any award
under the Plan or otherwise. An irrevocable election described in the previous
sentence must occur in all cases no later than ninety (90) days following the
Date of Grant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4 or tax withholding obligations related to Restricted Stock Units
otherwise are due, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Audience, Inc., 440
Clyde Avenue, Mountain View, CA 94043, or at such other address as the Company
may hereafter designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.



--------------------------------------------------------------------------------

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.

14. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

18. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.



--------------------------------------------------------------------------------

19. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21. Governing Law. This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of California, and agree that such litigation will be conducted
in the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.



--------------------------------------------------------------------------------

For Use Outside the United States

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Audience, Inc. Amended
and Restated 2011 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and Terms
and Conditions of Stock Option Grant, attached hereto as Exhibit A (together,
the “Agreement”).

NOTICE OF STOCK OPTION GRANT

 

Participant:

  

 

  

Address:

  

 

     

 

  

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number

  

 

  

Date of Grant

  

 

  

Vesting Commencement Date

  

 

  

Number of Shares Granted

  

 

  

Exercise Price per Share

  

$                                                                      

  

Total Exercise Price

  

$                                                                      

  

Type of Option

  

Nonstatutory Stock Option

  

Term/Expiration Date

  

 

  

Vesting Schedule:

     

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

[Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.]

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for



--------------------------------------------------------------------------------

twelve (12) months after Participant ceases to be a Service Provider.
Notwithstanding the foregoing sentence or anything in the Plan to the contrary,
if Participant is resident in the People’s Republic of China (the “PRC”), in the
event of Participant’s death or Disability, the Option shall be exercisable for
six (6) months after Participant ceases to be a Service Provider.
Notwithstanding the foregoing sentences, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 14(c) of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

PARTICIPANT

   

AUDIENCE, INC.

 

   

 

Signature

   

By

 

   

 

Print Name

   

Title

Address:

   

 

   

 

   



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to all of the
terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement. Nothwithstanding the foregoing
sentence or anything in the Plan to the contrary, if Participant is resident in
the PRC, Participant’s exercise of the Option shall be contingent upon the
Company or a Subsidiary obtaining any approval or completing any registration
required by the PRC State Adminstration of Foreign Exchange (“SAFE”) or such
other authority determined to be required or desirable by the Adminstrator.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.

5. Method of Payment. Nothwithstanding any provisions in the Plan to the
contrary, the method of payment available to Participant is limited to the
cashless exercise method. Upon the Participant’s delivery of a properly executed
Exercise Notice together with irrevocable instructions to a broker, agent or
other third party approved by the Company, such broker, agent or other third
party will simultaneously sell all of the Shares that Participant is entitled to
upon exercise, use the proceeds to pay the Exercise Price (plus any applicable
fees and/or taxes) and remit the balance to Participant. However, if Participant
is resident in the PRC, such proceeds and balance payable to Participant shall
be distributed in accordance with the requirements of SAFE.

6. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined

 

3



--------------------------------------------------------------------------------

appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to Participant. If Participant fails to
make satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time of the Option exercise, Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver the Shares if such withholding amounts are not delivered at
the time of exercise.

(b) Code Section 409A. Under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), an option that vests after December 31, 2004 (or that
vested on or prior to such date but which was materially modified after
October 3, 2004) that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.” A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The Discount Option may also result in additional state
income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9. Acknowledgements.

(a) Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof. Participant has reviewed the
Plan (including any applicable appendixes or sub-plans thereunder) and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Option. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.

(b) The Company (which may or may not be Participant’s Employer) is granting the
Option. The Company will administer the Plan from outside Participant’s country
of residence, and United States law will govern all Options granted under the
Plan.

 

4



--------------------------------------------------------------------------------

(c) Participant acknowledges that benefits and rights provided under the Plan
are wholly discretionary and, although provided by the Company, do not
constitute regular or periodic payments. Unless otherwise required by Applicable
Laws, the benefits and rights provided under the Plan are not to be considered
part of Participant’s salary or compensation for purposes of calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind. Participant
waives any and all rights to compensation or damages as a result of the
termination of employment with the Company for any reason whatsoever insofar as
those rights result or may result from:

(i) the loss or diminution in value of such rights under the Plan, or

(ii) Participant ceasing to have any rights under, or ceasing to be entitled to
any rights under the Plan as a result of such termination.

(d) The grant of the Option, and any future grant of Options under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of the Option nor any future grant of an Option by the Company will be
deemed to create any obligation to grant any further Options, whether or not
such a reservation is explicitly stated at the time of such a grant. The Company
has the right, at any time to amend, suspend or terminate the Plan.

(e) The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
the Company will not incur any liability of any kind to Participant as a result
of any change or amendment, or any cancellation, of the Plan at any time.

(f) Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or labor relationship of any
kind with the Company.

(g) In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive the Option and vest
in the Option under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment (whether or not in breach
of local labor laws), Participant’s right to exercise the Option after
termination of employment, if any, will be measured by the date of termination
of Participant’s active employment and will not be extended by any notice period
mandated under local law; the Administrator shall have the exclusive discretion
to determine when Participant is no longer actively employed for purposes of his
or her Option grant.

10. Data Privacy. By entering into this Agreement, and as a condition of the
grant of the Option, Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Employer, and Company and its Subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

Participant understands that the Company and the Employer, its Parent or any
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Participant’s country or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that he or she
may request a list with

 

5



--------------------------------------------------------------------------------

the names and addresses of any potential recipients of the Data by contacting
Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom
Participant may elect to deposit any shares of stock acquired upon exercise of
the Option. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands, however, that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

11. English Language. Participant has received the terms and conditions of this
Agreement and any other related communications, and Participant consents to
having received these documents in English. If Participant has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the translated version is different than the English
version, the English version will control.

12. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

13. Currency Exchange Risk. The Participant agrees and acknowledges that the
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Option, including without limitation
the exercise of the Option or sale of the Shares (the “Currency Exchange Risk”).
The Participant waives and releases the Company and its Subsidiaries from any
potential claims arising out of the Currency Exchange Risk.

14. Exchange Control Requirements. The Participant agrees and acknowledges that
the Participant shall comply with any and all exchange control requirements
applicable to the Option and the sale of Shares and any resulting funds
including, without limitation, reporting or repatriation requirements.

15. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Audience, Inc., 440 Clyde
Avenue, Mountain View, CA 94043, or at such other address as the Company may
hereafter designate in writing.

16. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

18. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of

 

6



--------------------------------------------------------------------------------

Shares to, Participant (or his or her estate) hereunder, such purchase or
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, consent or approval will have been completed,
effected or obtained free of any conditions not acceptable to the Company. The
Company in its discretion will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange. Assuming such compliance, for income tax purposes the
Exercised Shares will be considered transferred to Participant on the date the
Option is exercised with respect to such Exercised Shares.

19. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

20. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

23. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection to this
Option.

25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

26. Governing Law. This Agreement will be governed by the laws of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Option or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the Northern District
of California, and no other courts, where this Option is made and/or to be
performed.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Audience, Inc.

440 Clyde Avenue

Mountain View, CA 94043

Attention:                     

1. Exercise of Option. Effective as of today,                     ,
            , the undersigned (“Purchaser”) hereby elects to purchase
                 shares (the “Shares”) of the Common Stock of Audience, Inc.
(the “Company”) under and pursuant to the Amended and Restated 2011 Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement dated
                     (the “Agreement”). The purchase price for the Shares will
be $        , as required by the Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option. Nothwithstanding any contrary
provision in the Plan, the Stock Option Award Agreement or this Exercise Notice,
Purchaser may only exercise the Option by the cashless exercise method.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

5. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the Company and Purchaser. This agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

 

8



--------------------------------------------------------------------------------

Submitted by:

   

Accepted by:

PURCHASER

   

AUDIENCE, INC.

 

   

 

Signature

   

By

 

   

 

Print Name

   

Its

Address:

   

 

   

 

       

 

   

Date Received

 

9



--------------------------------------------------------------------------------

For Use Outside the United States

AUDIENCE, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Audience, Inc. Amended
and Restated 2011 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Notice of Restricted Stock Unit Grant (the “Notice of Grant”)
and Terms and Conditions of Restricted Stock Unit Grant, attached hereto as
Exhibit A (together, the “Award Agreement”).

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

  

Address:

  

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

 

Date of Grant

 

 

Vesting Commencement Date

 

 

Number of Restricted Stock Units

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

[Vesting term: example new hire, twenty-five percent (25%) of the Restricted
Stock Units will vest on the one (1) year anniversary of the Vesting
Commencement Date, and twelve and a half (12.5%) of the Restricted Stock Units
will vest each six (6) months thereafter on the same day as the Vesting
Commencement Date, subject to Participant continuing to be a Service Provider
through each such date.]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

By Participant’s signature and the signature of the representative of Audience,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A, all of which are made
a part of this document. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of



--------------------------------------------------------------------------------

counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT:

   

AUDIENCE, INC.

 

   

 

Signature

     

By

 

 

   

 

Print Name

     

Title

 

Residence Address:

     

 

     

 

     

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6)

 

-3-



--------------------------------------------------------------------------------

month period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Award Agreement that it and
all payments and benefits hereunder be exempt from, or comply with, the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply. Each payment payable under this Award
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit or require
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant and, until determined otherwise by the Company, this
will be the method by which such tax withholding obligations are satisfied. If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4 or tax withholding obligations related to Restricted Stock

 

-4-



--------------------------------------------------------------------------------

Units otherwise are due, Participant will permanently forfeit such Restricted
Stock Units and any right to receive Shares thereunder and the Restricted Stock
Units will be returned to the Company at no cost to the Company.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Acknowledgements.

(a) Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Units subject to all of the terms and provisions thereof.
Participant has reviewed the Plan (including any applicable appendixes or
sub-plans thereunder) and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Restricted Stock Units.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.

(b) The Company (which may or may not be Participant’s employer) is granting the
Restricted Stock Units. The Company will administer the Plan from outside
Participant’s country of residence, and United States law will govern all
Restricted Stock Units granted under the Plan.

 

-5-



--------------------------------------------------------------------------------

(c) Participant acknowledges that benefits and rights provided under the Plan
are wholly discretionary and, although provided by the Company, do not
constitute regular or periodic payments. Unless otherwise required by Applicable
Laws, the benefits and rights provided under the Plan are not to be considered
part of Participant’s salary or compensation for purposes of calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind. Participant
waives any and all rights to compensation or damages as a result of the
termination of employment with the Company for any reason whatsoever insofar as
those rights result or may result from:

(i) the loss or diminution in value of such rights under the Plan, or

(ii) Participant ceasing to have any rights under, or ceasing to be entitled to
any rights under the Plan as a result of such termination.

(d) The grant of the Restricted Stock Units, and any future grant of Restricted
Stock Units under the Plan is entirely voluntary, and at the complete discretion
of the Company. Neither the grant of the Restricted Stock Units nor any future
grant of Restricted Stock Units by the Company will be deemed to create any
obligation to grant any further Restricted Stock Units, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time to amend, suspend or terminate the Plan.

(e) The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
the Company will not incur any liability of any kind to Participant as a result
of any change or amendment, or any cancellation, of the Plan at any time.

(f) Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or labor relationship of any
kind with the Company.

(g) In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive the Restricted Stock
Units and vest in the Restricted Stock Units under the Plan, if any, will
terminate effective as of the date that Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of his or her Restricted Stock Unit award.

11. Data Privacy. By entering into this Award Agreement, and as a condition of
the grant of the Restricted Stock Units, Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this document by and
among, as applicable, the employer, and Company and its Subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

 

-6-



--------------------------------------------------------------------------------

Participant understands that the Company and the employer, its Parent or any
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant’s country or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Participant may elect to deposit any
shares of stock acquired upon vesting of the Restricted Stock Units. Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s local human resources
representative. Participant understands, however, that refusing or withdrawing
his or her consent may affect Participant’s ability to participate in the Plan.
For more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

12. English Language. Participant has received the terms and conditions of this
Award Agreement and any other related communications, and Participant consents
to having received these documents in English. If Participant has received this
Award Agreement or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.

13. Currency Exchange Risk. Participant agrees and acknowledges that the
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Restricted Stock Units, including
without limitation the sale of the Shares (the “Currency Exchange Risk”). The
Participant waives and releases the Company and its Subsidiaries from any
potential claims arising out of the Currency Exchange Risk.

14. Exchange Control Requirements. Participant agrees and acknowledges that the
Participant shall comply with any and all exchange control requirements
applicable to the Restricted Stock Units and the sale of Shares and any
resulting funds including, without limitation, reporting or repatriation
requirements.

 

-7-



--------------------------------------------------------------------------------

15. Special Terms for Employees in China. Notwithstanding any contrary provision
of this Award Agreement, if Participant is employed in China, then he or she
acknowledges and agrees that:

(a) Participant will not acquire shares pursuant to this Award Agreement, or
transfer, assign, sell or otherwise deal with those shares, except in compliance
with Applicable Laws and the terms of this Award Agreement.

(b) The Company need not issue shares to you when your Restricted Stock Units
vest unless and until (i) it determines in its sole discretion that compliance
with applicable laws in China will not impose an excessive burden on the Company
and (ii) it has set up any procedures it determines in its sole discretion are
necessary or desirable to enable it comply with applicable laws in China.

(c) The Company may require Participant to promptly sell the shares Participant
receives when his or her Restricted Stock Units vest. Participant authorizes
Company or the Company’s designated brokerage firm to perform this transaction
for him or her, and agrees that applicable commissions and fees due in
connection with the sale may be deducted from his or her proceeds. Participant
agrees that such shares will be sold at prevailing market prices and waive any
claim based on the timing of the sale or the price received for his or her
shares. If the Company requires Participant to sell, or sells, his or her shares
under this section 15(c), no shares will be delivered to Participant and he or
she would not have any rights as a stockholder of the Company.

(d) When Participant’s Restricted Stock Units vest, if the Company does not
require the immediate sale of the shares Participant receives, the Company may
require that he or she retain those shares in his or her account at the
Company’s designated brokerage firm until he or she sells the shares, even if he
or she stops working for the Company or an affiliate.

(e) When Participant sells the shares resulting from the vesting of his or her
Restricted Stock Units, the proceeds of such sale, after deduction of applicable
commissions and fees, may be transferred to China and made available to
Participant through an account maintained by an affiliate in China.

16. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Audience, Inc., 440
Clyde Avenue, Mountain View, CA 94043, or at such other address as the Company
may hereafter designate in writing.

17. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

-8-



--------------------------------------------------------------------------------

18. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

19. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its absolute discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other Applicable Laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.

20. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

21. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

24. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

-9-



--------------------------------------------------------------------------------

25. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

26. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

27. Governing Law. This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of California, and agree that such litigation will be conducted
in the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.

 

-10-